Citation Nr: 1117379	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-41 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served with the National Guard from January 1971 through March 2006, with active duty from June 3, 1971 to December 16, 1971 and from October 13, 1992 to December 16, 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

On VA audiological testing in August 2008, the Veteran's hearing acuity was level II in the ears bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, a February 2008 letter provided the required notice regarding a claim for service connection and the Veteran has not asserted that any required content or timing of notice was defective or any notice error was prejudicial.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and identified private medical records are associated with the claims file.   In August 2008, VA provided the Veteran an adequate audiological examination that addressed objective puretone threshold values and functional effects of the hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria.  See 38 C.F.R. §§ 4.85, 4.86.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  Under the Schedule, such audiometric test results are translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  A hearing impairment examination must be conducted by a state-licensed audiologist, include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, and are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The Veteran filed a claim for service connection in February 2008.  At an August 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
75
95
LEFT
25
30
60
80
105

The puretone threshold average was 63.75 in the right ear and 68.75 in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 in the left ear.  The Veteran reported that hearing loss interferes with his hearing in noisy environments and in groups.  He was prescribed hearing aids as early as 1997 and first noticed his hearing loss in 1982.  The Veteran was retired.  

In a July 2009 submission, the Veteran's wife stated that the Veteran was often uninvolved in conversations due to his difficulty understanding what is being said in a social setting.  She and the Veteran watch TV in separate rooms because he has the volume turned up so loud.  She often has to repeat herself which is frustrating.  
She stated that his hearing loss impacted his family, work, and social life.  

As noted in an August 2009 VA audiological opinion, audiometric results from 2000, 2002, 2004, and 2005 indicate similar, although less severe, results to the August 2008 audiological less results.

In his October 2009 substantive appeal, the Veteran stated that his hearing loss had an adverse effect of at least 25% on his life.  He reported that he cannot effectively communicate with family and friends and that he isolates himself.  He stated that he and his wife had grown apart due to his hearing loss and that even with voice enhancement phones, he has difficulty effectively communicating over the phone.  

The Board finds that the evidence of record does not support entitlement to a compensable evaluation for bilateral hearing loss.  First, there is no exceptional pattern of hearing impairment because the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more and the puretone thresholds were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  Second, the VA examination demonstrates that right and left ear hearing impairment represent Roman numeral designations of Level II.  See 38 C.F.R. § 4.85(b)-(f), Table VI.  Using Table VII, the numeral designations of Level II hearing acuity in the bilateral ears translate to a noncompensable, or zero percent, evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, a schedular compensable evaluation for bilateral hearing loss is not warranted.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that referral for extra-schedular consideration must be addressed when raised by the veteran or reasonably raised by the record); Martinak, 21 Vet. App. 447 (noting that functional effects of hearing loss must be considered in an extraschedular determination).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  Compensable ratings are provided for hearing loss that is more severe than the Veteran's current hearing loss.  Additionally, the diagnostic criteria adequately assess the severity and symptomatology of the Veteran's hearing loss, as the criteria assess hearing loss at various puretone threshold levels and speech recognition.  The Veteran and his wife have provided testimony regarding the effects of his hearing loss on his work, family, and social life.  The Board is sympathetic to these competent and credible statements, but notes that difficulty hearing is contemplated by the rating schedule.  Consideration of an extraschedular rating is thus not warranted.

Accordingly, an increased evaluation for bilateral hearing loss is not warranted at any time during the pertinent time period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); Fenderson, 12 Vet. App. at 126.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


